NATIONWIDE MUTUAL FUNDS Nationwide U.S. Small Cap Value Fund Supplement dated August 13, 2015 to the Summary Prospectus dated May 1, 2015 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective immediately, the information under the section entitled “Portfolio Managers” on page3 of the Summary Prospectusis deleted in its entirety and replaced with the following: Portfolio Manager Title Length of Service with Fund Joseph H. Chi, CFA Co-Head of Portfolio Management, Senior Portfolio Manager and Vice President Since 2012 Jed S. Fogdall Co-Head of Portfolio Management, Senior Portfolio Manager and Vice President Since 2012 Henry F. Gray Head of Global Equity Trading and Vice President Since 2012 Joel Schneider Senior Portfolio Manager and Vice President Since 2015 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
